DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/22 has been entered.


Response to Amendment
The applicant has amended the following: 
		Claims:  1, 8 and 15 have been amended. 
Claims: 2-7, 9-14 and 16-20 have not been amended. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 

Claim(s) 1, 4, 7-9, 12, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Patent Publication 2022/0095184 herein after referenced as Patil).

Regarding claim 1, Patil discloses:
A system, comprising: a memory; and one or more components stored in the memory and executable by one or more processors to perform operations comprising: establishing, for a User Equipment (UE), a communication session on a Fifth Generation (5G) radio access network (RAN); (Patil, [0017]-[0018] discloses the UE may be connected to gNB which may be associated with a 5G RAN and discloses while UE is connected to gNB, gNB may determine that a voice call has been placed by the UE for example, gNB (i.e. reads on 5G RAN) may receive a request (i.e. reads on establishing) or other type of indication of the voice call (i.e. reads on communication session) from the UE (i.e. reads on UE); Patil, [0066] discloses device may perform these operations in response to processor executing software instructions stored in a computer-readable medium such as memory.  One of ordinary skill in the art would recognize that it is inherent for a complex device such a UE to include processor, memory and software in order to be able to implement the various functionalities).  
determining to fallback from the 5G RAN to a second RAN to support a requested service, wherein the second RAN is a previous generation RAN; (Patil, [0019] discloses based on the determining that a voice call has been placed by the UE, gNB may initiate a fallback procedure, in which the UE is redirected to a RAN that implements a different RAT than the RAT implemented by gNB (i.e. reads on 5G RAN) for example gNB may initiate a LTE fallback (i.e. reads on fallback from the 5G RAN to a second RAN wherein second RAN is previous generation RAN) procedure in which the UE is caused to connect to eNB (i.e. reads on second RAN)).
Patil in one embodiment discloses a UE performing a fallback from a gNB in the 5G network to an eNB in the 4G network but fails to explicitly disclose in the same embodiment, the limitations of “releasing the communication session on the 5G RAN: establishing, for the UE, a second communication session on the second RAN; determining that the requested service has ended; and without waiting for the UE to enter an idle state and without waiting for a time, determining whether the UE is within a coverage area of the 5G RAN, releasing the second communication session based at least in part on the coverage area, and establishing a third communication session on the 5G RAN.”
In a different embodiment, Patil discloses:
releasing the communication session on the 5G RAN; establishing, for the UE, a second communication session on the second RAN; determining that the requested service has ended; (Patil, Fig. 2 & [0028]-[0029] discloses once the handover is complete, UE may be connected to eNB and may participate in the voice call (i.e. reads on support a requested service and establishing communication on second RAN) via eNB and in some embodiments, the UE may also no longer be connected to gNB (i.e. reads on releasing the communication session on the 5G RAN) after being handed over to eNB and discloses after the voice call, established and carried via eNB has ended, eNB may receive an indication that the voice call had ended for example UE may provide an indication to eNB that the voice call has ended (i.e. reads on determining that the requested service has ended)).
and without waiting for the UE to enter an idle state and without waiting for a time, determining whether the UE is within a coverage area of the 5G RAN, releasing the second communication session based at least in part on the coverage area, and establishing a third communication session on the 5G RAN (Patil, [0030]-[0031] discloses based on determining that the voice call has ended (i.e. reads on without waiting for the UE to enter an idle state and without waiting for a time) and based on the fast return indication, eNB may initiate a handover of the UE back to gNB and the eNB may receive measurement reports from UE indicating the presence of the other gNB (i.e. reads on determining whether the UE is within a coverage area of the 5G RAN) and based on which determines that UE should be handed over to the other gNB and discloses the UE may disconnect from eNB (i.e. reads on releasing the second communication session) and once the UE has been handed back over to gNB, the UE may resume receiving 5G service from gNB (i.e. reads on establishing a third communication session on the 5G RAN); Patil, [0010] discloses some systems provide the opportunity for the reconnection of a UE to the 5G RAN upon a mobility event such as when the UE enters an “idle” mode and/or some other type of event or trigger.  However, the occurrence of such events may have no particular relationship to the termination of the voice call and the UE may therefore not receive services from the 5G RAN even if the UE is in range of the 5G RAN in the interim and embodiments described herein may provide for the return or reconnection of a UE to a 5G RAN after the UE has been redirected to another type of RAN based on a voice call where the return to the 5G RAN may be based on the termination of the voice call.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that after the voice call has ended, the UE performs measurements of the gNB of the 5G networks which are sent to the eNB which are utilized in making a determination to handover to the gNB and release and disconnect from the eNB of the 4G network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Patil to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Patil, [0070) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of an embodiment of performing a fallback procedure as taught by Patil) with another known element and comparable device utilizing a known technique (i.e. performing a process of a similar embodiment of performing a fallback procedure with additional and/or alternative features and functionalities as taught by Patil) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of an embodiment of performing a fallback procedure (i.e. as taught by Patil) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
 	Regarding claim 4, Patil discloses:
The system of claim 1, (see claim 1).
wherein the second communication session is released independently of a status of an idle state associated with the UE (Patil, [0010] discloses some systems provide the opportunity for the reconnection of a UE to the 5G RAN upon a mobility event such as when the UE enters an “idle” mode and/or some other type of event or trigger.  However, the occurrence of such events may have no particular relationship to the termination of the voice call and the UE may therefore not receive services from the 5G RAN even if the UE is in range of the 5G RAN in the interim and embodiments described herein may provide for the return or reconnection of a UE to a 5G RAN after the UE has been redirected to another type of RAN based on a voice call where the return to the 5G RAN may be based on the termination of the voice call).
Regarding claim 7, Patil discloses:
The system of claim 1, (see claim 1).
wherein determining whether the UE is within the coverage area of the 5G RAN is based, at least in part, on one or more radio frequency conditions associated with the UE (Patil, [0030] discloses the eNB may initiate a handover of the UE back to gNB and the eNB may receive measurement reports from UE indicating the presence of the other gNB, channel quality information, etc. and based on which determines that UE should be handed over to the other gNB).
Regarding claim 8 and claim 15, Patil discloses:
A method comprising: and A device comprising: at least one processor; and at least one memory storing instructions, the instructions being executable by the at least one processor to perform operations comprising: determining to fallback from a first radio access network (RAN) to a second RAN to support a requested service of a user equipment (UE), wherein the second RAN is a previous generation RAN; establishing, for the UE, a communication session on the second RAN (Patil, [0019] discloses based on the determining that a voice call has been placed by the UE (i.e. reads on device), gNB may initiate a fallback procedure, in which the UE is redirected to a RAN that implements a different RAT than the RAT implemented by gNB (i.e. reads on first RAN) for example gNB may initiate a LTE fallback (i.e. reads on fallback from the first RAN to a second RAN wherein second RAN is previous generation RAN) procedure in which the UE is caused to connect to eNB (i.e. reads on second RAN); Patil, [0017]-[0018] discloses the UE may be connected to gNB which may be associated with a 5G RAN and discloses while UE is connected to gNB, gNB may determine that a voice call has been placed by the UE for example, gNB may receive a request or other type of indication of the voice call from the UE; Patil, [0066] discloses device may perform these operations in response to processor executing software instructions stored in a computer-readable medium such as memory.  One of ordinary skill in the art would recognize that it is inherent for a complex device such a UE to include processor, memory and software in order to be able to implement the various functionalities). 
Patil in one embodiment discloses a UE performing a fallback from a gNB in the 5G network to an eNB in the 4G network but fails to explicitly disclose in the same embodiment, the limitations of “establishing, for the UE, a communication session on the second RAN to provide the requested service; determining that the requested service has ended; and without waiting for the UE to enter an idle state and without waiting for a time, determining whether the UE is within a coverage area of the first RAN; releasing the communication session based at least in part on the coverage area; and establishing a second communication session on the first RAN.” 
In a different embodiment, Patil discloses:
establishing, for the UE, a communication session on the second RAN to provide the requested service; determining that the requested service has ended; (Patil, Fig. 2 & [0028]-[0029] discloses once the handover is complete, UE may be connected to eNB and may participate in the voice call (i.e. reads on provide the requested service and establishing communication on second RAN) via eNB and in some embodiments, the UE may also no longer be connected to gNB after being handed over to eNB and discloses after the voice call, established and carried via eNB has ended, eNB may receive an indication that the voice call had ended for example UE may provide an indication to eNB that the voice call has ended (i.e. reads on determining that the requested service has ended)).
and without waiting for the UE to enter an idle state and without waiting for a time, determining whether the UE is within a coverage area of the first RAN; releasing the communication session based at least in part on the coverage area; and establishing a second communication session on the first RAN (Patil, [0030]-[0031] discloses based on determining that the voice call has ended (i.e. reads on without waiting for the UE to enter an idle state and without waiting for a time) and based on the fast return indication, eNB may initiate a handover of the UE back to gNB and the eNB may receive measurement reports from UE indicating the presence of the other gNB (i.e. reads on determining whether the UE is within a coverage area of the 5G RAN) and based on which determines that UE should be handed over to the other gNB and discloses the UE may disconnect from eNB (i.e. reads on releasing the communication session) and once the UE has been handed back over to gNB, the UE may resume receiving 5G service from gNB (i.e. reads on establishing a second communication session on the first RAN); Patil, [0010] discloses some systems provide the opportunity for the reconnection of a UE to the 5G RAN upon a mobility event such as when the UE enters an “idle” mode and/or some other type of event or trigger.  However, the occurrence of such events may have no particular relationship to the termination of the voice call and the UE may therefore not receive services from the 5G RAN even if the UE is in range of the 5G RAN in the interim and embodiments described herein may provide for the return or reconnection of a UE to a 5G RAN after the UE has been redirected to another type of RAN based on a voice call where the return to the 5G RAN may be based on the termination of the voice call.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that after the voice call has ended, the UE performs measurements of the gNB of the 5G networks which are sent to the eNB which are utilized in making a determination to handover to the gNB and release and disconnect from the eNB of the 4G network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Patil to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Patil, [0070) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of an embodiment of performing a fallback procedure as taught by Patil) with another known element and comparable device utilizing a known technique (i.e. performing a process of a similar embodiment of performing a fallback procedure with additional and/or alternative features and functionalities as taught by Patil) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of an embodiment of performing a fallback procedure (i.e. as taught by Patil) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 9 and claim 16, Patil discloses:
The method of claim 8 (see claim 8) and The device of claim 15 (see claim 15).
wherein the first RAN is a Fifth Generation (5G) RAN (Patil, [0010] discloses some wireless networks may cause UEs connected to a 5G RAN to connect to another type of RAN such as LTE RAN in order to handle voice calls).
Regarding claim 12 and claim 19, Patil discloses:
The method of claim 8 (see claim 8) and The device of claim 15 (see claim 15).
wherein the communication session is released independently of a status of an idle state associated with the UE (Patil, [0010] discloses some systems provide the opportunity for the reconnection of a UE to the 5G RAN upon a mobility event such as when the UE enters an “idle” mode and/or some other type of event or trigger.  However, the occurrence of such events may have no particular relationship to the termination of the voice call and the UE may therefore not receive services from the 5G RAN even if the UE is in range of the 5G RAN in the interim and embodiments described herein may provide for the return or reconnection of a UE to a 5G RAN after the UE has been redirected to another type of RAN based on a voice call where the return to the 5G RAN may be based on the termination of the voice call).
Regarding claim 17, Patil discloses:
The device of claim 15, (see claim 15).
wherein the requested service is a voice Call (Patil, [0010] discloses some wireless networks may cause UEs connected to a 5G RAN to connect to another type of RAN such as LTE RAN in order to handle voice calls).


Claim(s) 2-3, 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Patent Publication 2022/0095184 herein after referenced as Patil) in view of Zhu et al. (US Patent Publication 2020/0383010 herein after referenced as Zhu).  


Regarding claim 2, Patil discloses:
The system of claim 1, (see claim 1).
wherein the requested service is a request by the UE to establish a voice call;  (Patil, [0010] discloses some wireless networks may cause UEs connected to a 5G RAN to connect to another type of RAN such as LTE RAN in order to handle voice calls).
	Patil discloses that the UEs connected to the 5G RAN are caused to connect to the LTE RAN in order to handle voice calls but fails to explicitly disclose that the 5G RAN does not support voice calls and therefore fails to disclose “and wherein the voice call is unsupported by the 5G RAN”.
In a related field of endeavor, Zhu discloses:
and wherein the voice call is unsupported by the 5G RAN (Zhu, Fig. 5 & [0051] discloses the UE device is 5G capable in a coverage area that does not support VoNR and when a voice call starts, UE device is redirected or performs an inter-RAT handover from gNB to eNB when the dedicated bearer required for the voice call is setup; Zhu, [0014] discloses a network device such as a base station for a 4G network receives a fallback connection for a 5G New Radio NR end device from a second network such as a 5G network to a first network such as a 4G network to support a voice call on the end device to support a voice call on the end device wherein the fallback connection supports a voice over LTE call and the network device detects an end of the VoLTE call and initiates in response to the detecting a handover of the end device back to the second network wherein the initiating occurs while the end device is in a RRC connected mode).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing a fallback from 5G to 4G as taught by Patil) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a fallback from 5G to 4G, wherein the process includes determining that the 5G does not support VoNR voice calls and performing a fallback to 4G to initiate a VoLTE call as taught by Zhu) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a fallback from 5G to 4G (i.e. as taught by Patil & Zhu) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 3 and claim 11 and claim 18, Patil discloses:
The system of claim 1 (see claim 1) and The method of claim 8 (see claim 8) and The device of claim 15 (see claim 15).
wherein the second RAN is a 4G Long Term Evolution (LTE) network(Patil, [0010] discloses some wireless networks may cause UEs connected to a 5G RAN to connect to another type of RAN such as LTE RAN in order to handle voice calls).
Patil discloses that the UEs connected to the 5G RAN are caused to connect to the LTE RAN in order to handle voice calls but fails to explicitly disclose that the 4G RAN performs VoLTE calls and therefore fails to disclose “and wherein the requested service is a Voice over LTE (VoLTE) call.” 
In a related field of endeavor, Zhu discloses:
and wherein the requested service is a Voice over LTE (VoLTE) call (Zhu, [0014] discloses a network device such as a base station for a 4G network receives a fallback connection for a 5G New Radio NR end device from a second network such as a 5G network to a first network such as a 4G network to support a voice call on the end device to support a voice call on the end device wherein the fallback connection supports a voice over LTE call and the network device detects an end of the VoLTE call and initiates in response to the detecting a handover of the end device back to the second network wherein the initiating occurs while the end device is in a RRC connected mode; Zhu, Fig. 5 & [0051] discloses the UE device is 5G capable in a coverage area that does not support VoNR and when a voice call starts, UE device is redirected or performs an inter-RAT handover from gNB to eNB when the dedicated bearer required for the voice call is setup).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing a fallback from 5G to 4G as taught by Patil) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a fallback from 5G to 4G, wherein the process includes determining that the 5G does not support VoNR voice calls and performing a fallback to 4G to initiate a VoLTE call as taught by Zhu) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a fallback from 5G to 4G (i.e. as taught by Patil & Zhu) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 10, Patil discloses:
The method of claim 8, (see claim 8).
wherein the requested service is a request by the UE to establish a voice call; (Patil, [0010] discloses some wireless networks may cause UEs connected to a 5G RAN to connect to another type of RAN such as LTE RAN in order to handle voice calls).
Patil discloses that the UEs connected to the 5G RAN are caused to connect to the LTE RAN in order to handle voice calls but fails to explicitly disclose that the 5G RAN does not support voice calls and therefore fails to disclose “and wherein the voice call is unsupported by the first RAN.”
In a related field of endeavor, Zhu discloses:
and wherein the voice call is unsupported by the first RAN (Zhu, Fig. 5 & [0051] discloses the UE device is 5G capable in a coverage area that does not support VoNR and when a voice call starts, UE device is redirected or performs an inter-RAT handover from gNB to eNB when the dedicated bearer required for the voice call is setup; Zhu, [0014] discloses a network device such as a base station for a 4G network receives a fallback connection for a 5G New Radio NR end device from a second network such as a 5G network to a first network such as a 4G network to support a voice call on the end device to support a voice call on the end device wherein the fallback connection supports a voice over LTE call and the network device detects an end of the VoLTE call and initiates in response to the detecting a handover of the end device back to the second network wherein the initiating occurs while the end device is in a RRC connected mode).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing a fallback from 5G to 4G as taught by Patil) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a fallback from 5G to 4G, wherein the process includes determining that the 5G does not support VoNR voice calls and performing a fallback to 4G to initiate a VoLTE call as taught by Zhu) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a fallback from 5G to 4G (i.e. as taught by Patil & Zhu) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   


Claim(s) 5-6, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Patent Publication 2022/0095184 herein after referenced as Patil) in view of BAE et al. (US Patent Publication 2020/0267605 herein after referenced as Bae).  

Regarding claim 5, Patil discloses:
The system of claim 4 (see claim 4).
wherein (Patil, [0030] discloses in some situations such as when the UE has moved out of range of gNB and into the range of another gNB, gNB may initiate a handover of UE to another gNB and the eNB may receive measurement reports from UE indicating the presence of other gNB, channel quality information, etc. based on which the eNB may determine that UE should be handed over to the other gNB).
Patil discloses the UE performing measurements on 5G networks but fails to explicitly disclose “wherein periodically determining whether the UE is within the coverage area comprises using a timer.”
In a related field of endeavor, Bae discloses:
wherein periodically determining whether the UE is within the coverage area comprises using a timer (Bae, [0058]-[0059] discloses the 5G modem may periodically search for the 5G network and when succeeding in 5G network acquisition the 5G modem may perform a procedure for 5G attach and PDN connection and discloses a data service may start from the 4G network and when the 5G network is available in a 4G RRC connected state, an electronic device may switch to the 5G network and when the 5G network is not available, the electronic device may fall back to the 4G network; Bae, [0182] discloses the electronic device may switch to 5G after the 5G retry timer expires; Bae, [0075] discloses the electronic device may operate a timer for the purpose of preventing 4G-5G ping-pong and may allow switching to 5G to be possible after a given time elapses from the fallback to 4G.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a timer would be present in order to be able to determine when to perform the periodic search and furthermore, one of ordinary skill in the art would recognize that the searching process would determine when the UE is outside the coverage area when the 5G network is not detected).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Patil to incorporate the teachings of Bae for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of searching and measuring a 5G cell as taught by Patil) with another known element and comparable device utilizing a known technique (i.e. performing a process of searching and measuring a 5G cell, wherein the searching is performed periodically utilizing a timer as taught by Bae) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of searching and measuring a 5G cell (i.e. as taught by Patil & Bae) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 6 and claim 13, and claim 20, Patil discloses:
The system of claim 1, further comprising: (see claim 1) and The method of claim 8, further comprising: (see claim 8) and The device of claim 15, further comprising: (see claim 15).
(Patil, [0030] discloses in some situations such as when the UE has moved out of range of gNB and into the range of another gNB, gNB may initiate a handover of UE to another gNB and the eNB may receive measurement reports from UE indicating the presence of other gNB, channel quality information, etc. based on which the eNB may determine that UE should be handed over to the other gNB).
Patil discloses the UE performing measurements on 5G networks but fails to explicitly disclose “determining that the UE is outside of the coverage area; and periodically determining whether the UE is within the coverage area.”
In a related field of endeavor, Bae discloses:
determining that the UE is outside of the coverage area; and periodically determining whether the UE is within the coverage area (Bae, [0058]-[0059] discloses the 5G modem may periodically search for the 5G network and when succeeding in 5G network acquisition the 5G modem may perform a procedure for 5G attach and PDN connection and discloses a data service may start from the 4G network and when the 5G network is available in a 4G RRC connected state, an electronic device may switch to the 5G network and when the 5G network is not available, the electronic device may fall back to the 4G network; Bae, [0182] discloses the electronic device may switch to 5G after the 5G retry timer expires; Bae, [0075] discloses the electronic device may operate a timer for the purpose of preventing 4G-5G ping-pong and may allow switching to 5G to be possible after a given time elapses from the fallback to 4G.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a timer would be present in order to be able to determine when to perform the periodic search and furthermore, one of ordinary skill in the art would recognize that the searching process would determine when the UE is outside the coverage area when the 5G network is not detected).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Patil to incorporate the teachings of Bae for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of searching and measuring a 5G cell as taught by Patil) with another known element and comparable device utilizing a known technique (i.e. performing a process of searching and measuring a 5G cell, wherein the searching is performed periodically utilizing a timer as taught by Bae) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of searching and measuring a 5G cell (i.e. as taught by Patil & Bae) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 14, Patil in view of Bae discloses:
The method of claim 13 (see claim 13).
wherein periodically determining whether the UE is within the coverage area comprises using a timer (Bae, [0058]-[0059] discloses the 5G modem may periodically search for the 5G network and when succeeding in 5G network acquisition the 5G modem may perform a procedure for 5G attach and PDN connection and discloses a data service may start from the 4G network and when the 5G network is available in a 4G RRC connected state, an electronic device may switch to the 5G network and when the 5G network is not available, the electronic device may fall back to the 4G network; Bae, [0182] discloses the electronic device may switch to 5G after the 5G retry timer expires; Bae, [0075] discloses the electronic device may operate a timer for the purpose of preventing 4G-5G ping-pong and may allow switching to 5G to be possible after a given time elapses from the fallback to 4G.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a timer would be present in order to be able to determine when to perform the periodic search and furthermore, one of ordinary skill in the art would recognize that the searching process would determine when the UE is outside the coverage area when the 5G network is not detected).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645